 

Exhibit 10.3

 

FOOTHILS PETROLEUM, INC.

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Purchase Agreement”), dated as of
April 5 2016, is entered into by and among Foothills Petroleum, Inc., a Nevada
corporation (“Foothills” or “Issuer”), and Alternus Capital Holdings Limited, a
British Virgin Islands company (“Purchaser”). Capitalized terms used herein and
not otherwise defined have the meanings ascribed to them in Section 11 below.

 

RECITALS

 

A.          Foothills is a recently formed Nevada corporation, formed on
December 17, 2015 principally (a) for the purposes of acquiring and operating
oil and gas assets and (b) for effecting the Pubco and other transactions herein
described. These proposed transactions include acquiring (i) Tiger Exploration
Partners International LLC, a Nevada limited liability company and affiliated
operating companies (“TEPI”), which is principally engaged in acquiring proven
and probable acreage, exploring, drilling, developing and operating wells for
oil and gas production mainly in the Rocky Mountain areas of the United States,
(ii) Tiger Energy Operating, LLC (“TEO”) and (iii) Tiger Energy Mineral Leasing,
LLC (“TEML” and collectively with TEPI and TEO, the “Companies”).

 

B.          Foothills intends to merge or otherwise combine with a company whose
shares may be listed for trading (“Pubco”), so that on completion of the
transaction (the “Pubco Merger”) the shareholders of Foothills as a group will
become the principal controlling shareholders of Pubco.

 

C.          Issuer desires to obtain funds from Purchaser in order to provide
working capital for marketing, acquisitions, including acquisitions of one or
more of the Companies, other expansion and generally to further the operations
of the Issuer.

 

D.          Issuer is conducting a private bridge note offering (the
“Offering”), in an amount of up to $3,500,000 (the “Preliminary Financing”),
consisting of 8% Convertible Promissory Notes substantially in the form as
annexed hereto as Exhibit A, (the “Notes”) which may be voluntarily converted
into shares (the “Conversion Shares” and together with the Notes, collectively
referred to herein as the “Securities”) of the Issuer’s common stock (the
“Common Stock”),with an exercise price of $0.665 per share or such other amount
that on conversion yields no less than 30% of then outstanding Pubco common
stock to the Purchaser or Purchasers (the “Conversion Price”). The Securities
will be sold pursuant to exemptions from registration pursuant to Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”) and
Rule 506 of Regulation D (“Regulation D”) and/or Regulation S (“Regulation S”)
as promulgated under the Securities Act.

 

E.          Foothills anticipates that the Preliminary Financing may be
conducted in several tranches, of which the initial tranche of $600,000 was
subscribed and obtained on or around December 24, 2015 from Purchaser (the
“Initial Tranche”).

 

F.          Purchaser desires to purchase from Foothills, and Foothills desires
to sell and issue to Purchaser, a Note in consideration of $400,000 (the “Second
Tranche”). The Second Tranche together with the Initial Tranche are part of the
Preliminary Financing.

 

 

 

 

FOOTHILS PETROLEUM, INC.

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Purchase Agreement”), dated as of
March __ 2016, is entered into by and among Foothills Petroleum, Inc., a Nevada
corporation (“Foothills” or “Issuer”), and Alternus Capital Holdings Limited, a
British Virgin Islands company (“Purchaser”). Capitalized terms used herein and
not otherwise defined have the meanings ascribed to them in Section 11 below.

 

RECITALS

 

A.          Foothills is a recently formed Nevada corporation, formed on
December 17, 2015 principally (a) for the purposes of acquiring and operating
oil and gas assets and (b) for effecting the Pubco and other transactions herein
described. These proposed transactions include acquiring (i) Tiger Exploration
Partners International LLC, a Nevada limited liability company and affiliated
operating companies (“TEPI”), which is principally engaged in acquiring proven
and probable acreage, exploring, drilling, developing and operating wells for
oil and gas production mainly in the Rocky Mountain areas of the United States,
(ii) Tiger Energy Operating, LLC (“TEO”) and (iii) Tiger Energy Mineral Leasing,
LLC (“TEML” and collectively with TEPI and TEO, the “Companies”).

 

B.          Foothills intends to merge or otherwise combine with a company whose
shares may be listed for trading (“Pubco”), so that on completion of the
transaction (the “Pubco Merger”) the shareholders of Foothills as a group will
become the principal controlling shareholders of Pubco.

 

C.          Issuer desires to obtain funds from Purchaser in order to provide
working capital for marketing, acquisitions, including acquisitions of one or
more of the Companies, other expansion and generally to further the operations
of the Issuer.

 

D.          Issuer is conducting a private bridge note offering (the
“Offering”), in an amount of up to $3,500,000 (the “Preliminary Financing”),
consisting of 8% Convertible Promissory Notes substantially in the form as
annexed hereto as Exhibit A, (the “Notes”) which may be voluntarily converted
into shares (the “Conversion Shares” and together with the Notes, collectively
referred to herein as the “Securities”) of the Issuer’s common stock (the
“Common Stock”),with an exercise price of $0.665 per share or such other amount
that on conversion yields no less than 30% of then outstanding Pubco common
stock to the Purchaser or Purchasers (the “Conversion Price”). The Securities
will be sold pursuant to exemptions from registration pursuant to Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”) and
Rule 506 of Regulation D (“Regulation D”) and/or Regulation S (“Regulation S”)
as promulgated under the Securities Act.

 

E.          Foothills anticipates that the Preliminary Financing may be
conducted in several tranches, of which the initial tranche of $600,000 was
subscribed and obtained on or around December 24, 2015 from Purchaser (the
“Initial Tranche”).

 

F.          Purchaser desires to purchase from Foothills, and Foothills desires
to sell and issue to Purchaser, a Note in consideration of $400,000 (the “Second
Tranche”). The Second Tranche together with the Initial Tranche are part of the
Preliminary Financing.

 



   

 

 

G.          Purchaser understands that there is substantial risk, illiquidity
and uncertainty in the purchase of the Securities, and that no assurance can be
made that the Issuer will complete the balance of the Preliminary Financing or
will repay the Notes, complete its business plan or, if completed, that it will
be successful in doing so.

 

H.          Issuer anticipates using proceeds from the Initial Tranche to
complete the Pubco Merger and to pay certain fees and costs, including legal
fees and prepaid advisory fees to an investment banker. On completion of the
Preliminary Financing and acquisition of the Companies by Issuer or Pubco,
Foothills directly and/or through its subsidiaries will have substantially those
assets listed and set forth on Exhibit B attached hereto.

 

I.           Issuer has one wholly owned subsidiary, Foothills Exploration, LLC,
a Wyoming limited liability company (the “Issuer Sub”), which owns leaseholds on
approximately 38,000 acres in Fremont County, Wyoming, and which has
substantially those assets listed as set forth on Exhibit B attached hereto,
certain completed acreage assignments of which have been submitted to the U.S.
Bureau of Land Management for confirmation, and which has an obligation to pay
$100,000 to others in the future.

 

J.           Issuer will use the balance of proceeds obtained from the
Preliminary Financing principally to support the acquisition and operations of
TEPI (the “TEPI Acquisition”), and of Issuer Sub, and for the other related
purposes that are outlined in the “Use of Proceeds” attached hereto as Exhibit
C.

 

K.          Each of Purchaser and Foothills seeks by this Agreement promptly to
complete or facilitate the foregoing transactions, provided that nothing set
forth herein shall require Purchaser to fund in whole or in part any portion of
the Preliminary Financing balance.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Purchase Agreement hereby agree as
follows:

 

1.           Incorporation of Recitals. The foregoing Recitals are hereby
incorporated herein as if restated in their entirety.

 

2.           Subscription for Securities; Use of Proceeds; Option to Acquire
Additional Securities.

 

(a)          Subject to and in accordance with the terms and conditions of this
Purchase Agreement, Purchaser hereby agrees to purchase the Securities from
Foothills for $400,000 (the “Purchase Price”) payable in immediately available
funds at the Closing.

 

(b)          Issuer agrees and covenants that the proceeds from this
subscription and purchase may be used substantially as set forth on Exhibit
C-“Use of Proceeds” with respect to Pubco and related expenses and with respect
to acquisitions of the Companies or certain of their assets or rights.

 

 2 

 

 

(c)          Issuer covenants and agrees that Purchaser shall have a 30 day
option from the Closing of this offering to complete the balance of the
Preliminary Financing and to invest up to an additional $2 million in the
securities of the Issuer, or if the Pubco Merger is completed, in securities of
Pubco (the “Additional Investment Option”) upon substantially the same terms and
conditions, including conversion price per share, as herein set forth, provided
that on exercise of the Additional Investment Option, Purchaser acknowledges
that it is not hereby or herein being granted any further option or right to
acquire securities of the Issuer or of Pubco.

 

3.           Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to, and agrees with, Foothills as follows:

 

(a)          Purchaser is an accredited investor, experienced in making
speculative investments and can bear the economic risk of losing Purchaser’s
entire investment in the Securities.

 

(b)          Purchaser is acquiring the Securities for investment purposes only
and the Securities will be held by Purchaser without sale, transfer or other
disposition for an indefinite period unless the transfer of the Securities
subsequently is registered under the U.S. federal securities laws or unless
exemptions from registration are available.

 

(c)          Purchaser’s overall commitments to investments that are not readily
marketable are not disproportionate to Purchaser’s net worth and Purchaser’s
investment in the Securities will not cause such overall commitments to become
excessive.

 

(d)          Purchaser’s financial condition is such that Purchaser is under no
present or contemplated future need to dispose of any portion of the Securities
to satisfy any existing or contemplated undertaking, need or indebtedness.

 

(e)          Purchaser has adequate means of providing for Purchaser’s current
needs and personal contingencies and has no need for liquidity in Purchaser’s
investment in the Securities.

 

(f)          Purchaser has sufficient knowledge and experience in business and
financial matters to evaluate and has evaluated the merits and risks of this
investment.

 

(g)          The address set forth below on the signature page of this Purchase
Agreement is Purchaser’s true and correct address, and Purchaser has no present
intention of becoming a resident of any other state or jurisdiction.

 

(h)          Purchaser is an “accredited investor” as that term is defined in
Rule 501 of Regulation D, as promulgated under the Securities Act of 1933, as
amended (the “1933 Act”), because Purchaser meets one of the following criteria
(if Purchaser is not an “accredited investor”, place an “X” in the following
blank: _____):

 

(1)         An individual with a net worth, individually or jointly with
Purchaser’s spouse, of $1,000,000 (in calculating net worth, one may include
equity in personal property and real estate other than one’s principal
residence, including cash, short term investments, stocks and securities. Equity
in personal property and real estate should be based on the fair market value of
such property less debt secured by such property); or

 

 3 

 

 

(2)         An individual with income in excess of $200,000 in each of the two
most recent years, or joint income with Purchaser’s spouse in excess of $300,000
in each of those years, and Purchaser has a reasonable expectation of reaching
the same income level in the current year; or

 

(3)         An individual who is an officer or director of Foothills; or

 

(4)         A corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000; or

 

(5)         A trust with total assets in excess of $5,000,000 not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D, as
promulgated under the Securities Act; or

 

(6)         An entity in which all of the equity owners are accredited
investors.

 

(i)           Purchaser confirms that all documents, records and books
pertaining to an investment in the Securities that have been requested by
Purchaser have been made available or delivered to Purchaser. Without limiting
the foregoing, Purchaser has (i) received and reviewed this Purchase Agreement
and, (ii) had the opportunity to discuss the acquisition of the Securities with
representatives of Foothills, and (iii) obtained or been given access to all
information concerning Foothills that Purchaser has requested. Purchaser further
represents that Purchaser is cognizant of the limited operations, financial
condition and capitalization of Foothills (including Foothills’ proposed
business plan following acquisition of the Companies and completion of the Pubco
Merger), is cognizant of the use of proceeds from this financing for such
purposes as Foothills’ management may deem appropriate, and has available full
information concerning Foothills’ affairs to evaluate the merits and risks of
the investment in the Securities.

 

(j)           Purchaser understands that the Securities have not been registered
under the 1933 Act, or any state securities laws in reliance on an exemption for
private offerings and no U.S. federal or state agency has made any finding or
determination as to the fairness of this investment or any recommendation or
endorsement of the offering of any of the securities offered.

 

(k)          Purchaser acknowledges that, in making the decision to acquire the
Securities, it has relied solely upon independent investigations made by
Purchaser and the representations, warranties and covenants made by Foothills.

 

(l)           Purchaser has the full right, power and authority to enter this
Purchase Agreement and to carry out and consummate the transactions herein. This
Purchase Agreement constitutes the legal, valid and binding obligation of
Purchaser.

 

(m)         Purchaser acknowledges and is aware that the following (or similar)
legend will be imprinted on the certificates representing the Securities being
acquired by Purchaser:

 

 4 

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER FEDERAL OR STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE
OFFERED FOR SALE, SOLD, PLEDGED, OR OTHERWISE DISPOSED OF UNLESS SO REGISTERED
OR QUALIFIED OR UNLESS AN EXEMPTION EXISTS, THE AVAILABILITY OF WHICH IS TO BE
ESTABLISHED BY AN OPINION OF COUNSEL TO THE REGISTERED HOLDER (WHICH OPINION AND
COUNSEL SHALL BOTH BE SATISFACTORY TO THE COMPANY).

 

(n)          Purchaser understands and agrees that Foothills can give no
assurance that the TEPI Acquisition or of any of the other Companies will be
completed and if not completed Purchaser understands and agrees that Foothills
may use the proceeds obtained hereby for other comparable acquisitions in the
oil and gas industry as well as for general working capital to support
operations of Foothills.

 

(o)          Purchaser understands and agrees that Foothills is relying upon the
accuracy, completeness, and truth of Purchaser’s representations, warranties,
agreements, and certifications contained in this Purchase Agreement, in
determining Purchaser’s suitability as an investor in Foothills and in
establishing compliance with federal and state securities laws. Purchaser
understands that any incomplete, inaccurate, or untruthful response, or the
breach of Purchaser’s representations, warranties, agreements, or
certifications, may result in Purchaser or Issuer, or both, being in violation
of federal or state securities laws, and any person, including Foothills, who
suffers damage as a result may have a claim against Purchaser for damages.
Purchaser also acknowledges that Purchaser is indemnifying the Issuer for these
and other losses in accordance with Section 5 of this Purchase Agreement.

 

(p)          For purposes of compliance with the Regulation S exemption for the
offer and sale of the Securities to non-U.S. Persons, if the Purchaser is not a
“U.S. Person,” as such term is defined in Rule 902(k) of Regulation S, the
Purchaser represents and warrants they are a person or entity that is outside
the United States, and further represents and warrants as follows:

 

(1)         The Purchaser is not acquiring the Securities for the account or
benefit of a U.S. Person.

 

(2)         If the Purchaser is a legal entity, it has not been formed
specifically for the purpose of investing in the Company.

 

(3)         The Purchaser hereby represents that he, she or it has satisfied and
fully observed the laws of the jurisdiction in which he, she or it is located or
domiciled, in connection with the acquisition of the Securities, including (i)
the legal requirements of the Purchaser’s jurisdiction for the acquisition of
the Securities, (ii) any foreign exchange restrictions applicable to such
acquisition, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, which may
be relevant to the holding, redemption, sale, or transfer of the Securities; and
further, the Purchaser agrees to continue to comply with such laws as long as
he, she or it shall hold the Investment Securities.

 

 5 

 



  

(4)         To the knowledge of the Purchaser, without having made any
independent investigation, neither the Issuer nor any person acting for the
Issuer, has conducted any “directed selling efforts” in the United States as the
term “directed selling efforts” is defined in Rule 902 of Regulation S, which,
in general, means any activity undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the marketing in the
United States for any of the Securities being offered. Such activity includes,
without limitation, the mailing of printed material to investors residing in the
United States, the holding of promotional seminars in the United States, and the
placement of advertisements with radio or television stations broadcasting in
the United States or in publications with a general circulation in the United
States, which discuss the offering of the Investment Securities. To the
knowledge of the Purchaser, the Securities were not offered to the undersigned
through, and the undersigned is not aware of, any form of general solicitation
or general advertising, including without limitation, (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, and (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.

 

(5)         The Purchaser will offer, sell or otherwise transfer the Securities,
only (A) pursuant to a registration statement that has been declared effective
under the Securities Act, (B) pursuant to offers and sales that occur outside
the United States within the meaning of Regulation S in a transaction meeting
the requirements of Rule 904 (or other applicable Rule) under the Securities
Act, or (C) pursuant to another available exemption from the registration
requirements of the Securities Act, subject to the Company’s right prior to any
offer, sale or transfer pursuant to clauses (B) or (C) to require the delivery
of an opinion of counsel, certificates or other information reasonably
satisfactory to the Company for the purpose of determining the availability of
an exemption.

 

(6)         The Purchaser will not engage in hedging transactions involving the
Securities unless such transactions are in compliance with the Securities Act.

 

(7)         The Purchaser represents and warrants that the undersigned is not a
citizen of the United States and is not, and has no present intention of
becoming, a resident of the United States (defined as being any natural person
physically present within the United States for at least 183 days in a 12-month
consecutive period or any entity who maintained an office in the United States
at any time during a 12-month consecutive period). The Purchaser understands
that the Company may rely upon the representations and warranty of this
paragraph as a basis for an exemption from registration of the Securities under
the Securities Act, and the provisions of relevant state securities laws.

 

The foregoing representations and warranties are true and accurate as of the
date hereof and shall survive the Closing of this Purchase Agreement.

 

4.             Representation and Warranties of Foothills. Foothills hereby
represents and warrants to, and agrees with, Purchaser as follows (“Foothills
Warranties”):

 

(a)           Foothills has full power and authority to enter into, deliver and
perform this Purchase Agreement, to allot, issue and sell the Securities to
Purchaser and its entering into, delivery and performance of this Purchase
Agreement has been duly authorized by all necessary corporate actions and will,
when executed, constitute legal, valid and binding obligations on Foothills,
enforceable in accordance with its terms.

 

 6 

 



 

(b)          The execution and delivery of this Agreement, the issue and sale of
the Securities, the consummation of the transactions herein contemplated and
compliance with the terms hereof by Foothills do not, and will not, at the time
of execution and delivery or issue (as the case may be), (1) contravene the
constitutional documents of Foothills in any way; (2) conflict with or result in
breach of any of the terms or provisions of, or constitute a default under any
indenture, trust deed, mortgage or other agreement of instrument to which
Foothills is a party or by which any of them or any of their respective
properties are bound; or (3) infringe any existing applicable law, rule,
regulation, judgment, order or decree of any government, governmental body or
court, domestic or foreign, having jurisdiction over Foothills or any of their
respective properties.

 

(c)           The Securities will be issued in accordance with the
organizational documents of Foothills and all applicable laws, rules and
regulations and the Conversion Shares will rank pari passu in all respects with
all other shares of common stock of Foothills issued and outstanding. Upon
closing of the Pubco Merger, the Notes shall automatically convert into the
shares of common stock of Pubco at the Conversion Price (the “Pubco Conversion
Shares”). The Pubco Conversion Shares so issued will be automatically subject to
the terms and provisions of the lock up/leak out agreement attached hereto as
Exhibit E (the “Lock Up/Leak Out Agreement”), provided that the holder of the
Pubco Conversion Shares shall be permitted to effect private transactions
therein with individuals or institutions on condition that that any such
subsequent purchaser shall execute the Lock Up/Leak Out Agreement and agree to
be bound by the terms thereof. Notwithstanding the foregoing, the Purchaser
covenants and agrees that it will promptly execute the Lock Up/Leak Out
Agreement as a condition precedent to the issuance of the Pubco Conversion
Shares upon request of Foothills or of Pubco.

 

(d)           Other than as may be noted herein, the Securities will be free
from all liens, charges, encumbrances and third party rights of whatsoever
nature and together with all rights attaching thereto as of the Closing.

 

(e)           The Securities on conversion and receipt of the Conversion Shares
and the Conversion Shares issuable from conversion of Securities issued in
connection with and upon completing the balance of the Preliminary Financing
shall result in the Issuer’s shareholders owning in the aggregate not less than
thirty percent (30%) of Pubco following the Pubco Merger.

 

(f)            Foothills was incorporated on December 17, 2015 under the laws of
Nevada.

 

(g)           Except as disclosed to Purchaser in writing, Foothills has not
granted any options, warrants or other rights to call for the issue of or agreed
to issue at any time before or after the date hereof any share or loan capital
or any instrument convertible into or exchangeable for shares of such capital,
and Foothills is not a party to or otherwise bound by any agreement for the
purchase or repurchase of shares of Foothills.

 

 7 

 



 

(h)           Foothills is validly constituted and incorporated and has the
requisite corporate power and is carrying on its business in the manner and in
its territories within the scope of its business license and all relevant
approval certificates and there is no suspension or cancellation of any such
approvals, permits, authorities, licenses or consents, the result of which may
have a material adverse effect on Foothills.

 

(i)            As of the date hereof, Foothills owns 100% of Foothills
Exploration, LLC and other than as set forth herein does not own any
subsidiaries or have any investments in any other entity or person.

 

(j)           Except as contemplated hereunder or under any transaction document
relating to the TEPI acquisition and acquisition of the Companies and the Pubco
Merger (collectively the “Pubco Transactions”), Foothills is not, or has not
agreed to become, a member of any partnership, joint venture, consortium or
other unincorporated association.

 

(k)           Following the Closing, Foothills will own all of the issued and
outstanding capital stock of Issuer Sub.

 

(l)            Upon the Closing, Foothills will not own any other subsidiary or
investment in any other company other than as may herein be contemplated.

 

(m)          Foothills has conducted its business in accordance with all
applicable laws and regulations and there is no order, decree or judgment of any
court or any governmental agency of any country or jurisdiction outstanding
against Foothills.

 

(n)           Except as contemplated hereunder or under the Pubco Transactions,
Foothills is not a guarantor or indemnifier of any liabilities of any other
person.

 

(o)           No person has given any guarantee of or security for any
overdraft, loan or loan facility granted to Foothills.

 

(p)           Foothills is not or has not been a party to any litigation,
arbitration, prosecutions or other legal or contractual proceedings or hearings
before any statutory, regulatory or governmental body, department, board of
agency or to any material disputes or to or the subject of any investigation by
any authority in the place where the business of Foothills is conducted.

 

(q)           No litigation, arbitration, prosecution or other legal or
contractual proceedings or investigations are threatened or pending either by or
against as Foothills and there are no facts or circumstances, so far as
Foothills and its directors and chief executive officer are aware, which might
give rise to any such proceeding, investigation, hearing or to any dispute or to
any payment.

 

(r)            There are no unfulfilled or unsatisfied judgments against
Foothills, Issuer Sub or to the knowledge of Foothills, of TEPI.

 

 8 

 

 

(s)          To Foothills’ knowledge, the information given to Purchaser and its
professional advisers by Foothills during the negotiations prior to this
Purchase Agreement and with respect to Foothills and the Pubco Transactions was,
when given, true in all material respects.

 

(t)           Warranties given hereunder shall be deemed to be repeated
immediately before Closing and to relate to the facts and circumstances then
existing.

 

(u)           Warranties given hereunder shall survive Closing insofar as the
same are not fully performed on Closing or as expressly stated herein.

 

5.             Indemnification. Each of the Issuer and Purchaser, acknowledges
that it understands the meaning and legal consequences of the representations,
warranties, agreements, and certifications made by it in this Purchase
Agreement, and the undersigned hereby agrees to indemnify and hold harmless each
of Foothills, its managers, officers, directors, representatives and agents from
and against any and all loss, damage, or liability due to or arising out of a
breach of any representation, warranty, agreement, or certification, or the
inaccuracy of any statement, of it contained in this Purchase Agreement or any
other document submitted by it in connection with this Purchase Agreement. The
foregoing notwithstanding, nothing in this Purchase Agreement, including the
representations, warranties, agreements and certifications contained in this
Purchase Agreement, shall be deemed to constitute a waiver of any rights that a
party hereto may have under any applicable law.

 

6.            Conditions Precedent to Purchaser’s Obligation to the Closing.
This Agreement and the obligations of Purchaser to effect the Closing are
conditional upon the fulfillment of the following conditions precedent
(“Purchaser Conditions Precedent”):

 

(a)           The Warranties of Issuer in Section 4 being materially true,
accurate and not materially misleading and that no events have occurred that
would result in any breach of any of the Warranties of Issuer or other
provisions of this Agreement by the Issuer; and

 

(b)           No events having occurred that would result in any breach of any
of such representation or warranties or other provisions of this Agreement by
Issuer.

 

7.             Conditions Precedent to the Issuer’s Obligation to the Closing.
This Agreement and the obligations of the Issuer to effect the Closing are
conditional upon the fulfillment of the following conditions precedent
(“Foothills Conditions Precedent”): the representations and warranties made by
Purchaser in Section 3 being materially true, accurate and not materially
misleading and that no events have occurred that would result in any breach of
any of such representation or warranties or other provisions of this Agreement
by Purchaser.

 

8.             Matters Pending Closing. Except as may be otherwise herein
contemplated, Foothills undertakes that (i) it will not do, permit to do or omit
to do (or allow to be done or to be omitted to be done) any act or thing (in
either case whether or not in the ordinary course of business) which is material
in the context of Issuer prior to Closing and (ii) subject to the foregoing,
procure in particular (but without limiting the generality of the foregoing)
that Foothills shall not prior to Closing, without having first obtaining the
prior written consent of Purchaser or save as contemplated under this Agreement:

 

 9 

 



 

(a)           Borrow or raise money other than as may be contemplated under this
Purchase Agreement or pursuant to the Pubco Transactions.

 

(b)           Enter into or amend any material contracts or other material
transaction or capital commitment or incur or allow to arise any material
contingent liability other than as may be contemplated under this Purchase
Agreement or pursuant to the Pubco Transactions.

 

(c)           Declare, pay or make any dividends or other distributions.

 

(d)           Save as otherwise provided herein or as may be contemplated or
deemed appropriate pursuant to the Pubco Transactions, appoint any new directors
or employ any senior employees, officers, company secretary or attorney or
terminate the employment of any existing key employees or vary their terms of
employment.

 

(e)           Other than those contemplated under the Pubco Transactions,
dispose or agree to dispose of any asset other than in the ordinary course of
its business or which is material in the context of operations.

 

(f)           Compromise, settle, release, discharge or compound any material
civil, criminal, arbitration or other proceedings or any material liability,
claim, action, demand or dispute or waive any right in relation to any of the
foregoing.

 

(g)           Except as contemplated hereunder or under the Pubco Transactions,
make any advances or other credits to any third party or give any guarantee,
indemnity, surety or security, otherwise than in the ordinary course of
business.

 

(h)           Propose or pass any shareholders’ resolution at any general
meeting which is a special business and not in connection with this Purchase
Agreement or transactions contemplated hereunder or incidental hereto, save for
the proposal of and the passing of any shareholders’ resolution regarding the
ordinary business at any of their respective annual general meeting.

 

(i)           Enter into or amend any service agreements with directors or
officers or senior employees to increase the remuneration payable thereunder.

 

(j)           Enter into any transaction or arrangement, other than for full
consideration and on arms-length terms.

 

(k)           Do, allow or procure any act or permit any omission which would
constitute a breach of any of the Issuer’s Warranties.

 

Subject always to the compliance with the applicable laws, rules and codes,
Foothills further undertakes that it shall not during the period from the date
of this Purchase Agreement and ending on Closing Date do anything that may
delay, hinder or frustrate the completion of this Purchase Agreement.

 

 10 

 

  

9.             Closing; Drop Dead Date.

 

(a)           If the Purchaser Conditions Precedent and Foothills Conditions
Precedent shall not have been fulfilled or waived by the party in whose favor
the Conditions Precedent run in full on or before 5:00 p.m. on April 30, 2016
(or such other date agreed by Foothills and Purchaser in writing) (the “Drop
Dead Date”), all rights and obligations of the parties hereunder shall cease and
terminate and no party shall have any claim against the others save for claim
(if any) in respect of such continuing provisions or any antecedent breach
hereof.

 

(b)           Subject to fulfillment of the Purchaser and Foothills Conditions
Precedent, or waiver thereof, Closing shall take place at the Law Offices of
Aaron A. Grunfeld & Associates, 11111 Santa Monica Boulevard, Suite 1840, Los
Angeles, California 90025. 12:00 noon Pacific Standard Time, on the date
(“Closing Date”) which is the first Business Date immediately after the date on
which all the applicable Conditions Precedent are fulfilled or waived as set
forth herein. The exchange of the Note or Notes against release of funds to the
Issuer together with such other deliveries made by the parties in support
thereof on the Closing Date shall be deemed to be the “Closing” for purposes of
this Agreement.

 

(c)           Not later than 24 hours prior to the Closing, Purchaser shall
transfer by wire, in immediately available funds, the full amount of the
Purchase Price (the “Wired Amount”) to the Law Offices of Aaron A. Grunfeld,
(for purposes hereof, the “Escrow Agent”) at the wire instructions provided in
the Escrow Agreement (as defined below), who shall hold the Wired Amount to the
order of Purchaser, pursuant to that certain escrow agreement (the “Escrow
Agreement”), substantially in the form attached hereto as Exhibit D.

 

(d)           At Closing, upon satisfaction of the applicable Conditions
Precedent, or waiver thereof, Foothills shall, subject to its receipt of a
confirmation signed by the Sellers and Foothills confirming that all the
conditions precedent to the closing of the Merger have been fulfilled and the
closing of the Merger Agreement will proceed and the fulfillment or waiver of
the applicable Conditions Precedent, will deliver to Purchaser:

 

(i)          The original signed Notes issued in the name of Purchaser; and

 

(ii)         Resolutions of the Board of Director(s) of Foothills authorizing
the transactions contemplated hereunder.

 

(e)           At Closing, upon satisfaction of the applicable Conditions
Precedent, or waiver thereof, Purchaser shall:

 

(i)           Give written notice to the Escrow Agent authorizing the release of
the Wired Amount pursuant to the Escrow Agreement; and

 

(ii)          Deliver to Escrow Agent such other documents or confirmations as
may be reasonably requested.

 

 11 

 



 

10.           Costs and Expenses. Each party to this Purchase Agreement shall
pay its own costs and expenses (including legal fees) incurred in connection
with the preparation, negotiation, execution and performance of this Purchase
Agreement.

 

11.           Definitions. The following capitalized terms shall have the
following definitions for purposes of this Purchase Agreement:

 

(a)           “Common Stock” means the Common Stock of Company or of Pubco.

 

(b)          “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

 

(c)           “Securities Act” means the Securities Act of 1933, as amended from
time to time.

 

(d)         “Subsidiary” means, with respect to any Person, any corporation,
limited liability company, partnership, association or other business entity of
which (i) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company; partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
any Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control the managing director or general partner
of such limited liability company, partnership, association or other business
entity.

 

12.           Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Purchase Agreement
shall be effective against Foothills or Purchaser unless such modification,
amendment or waiver is approved in writing by Foothills and Purchaser. The
failure of any party to enforce any of the provisions of this Purchase Agreement
shall in no way be construed as a waiver of such provisions and shall not affect
the right of such party thereafter to enforce each and every provision of this
Purchase Agreement in accordance with its terms.

 

13.           Severability. Whenever possible, each provision of this Purchase
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Purchase Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect the validity, legality or enforceability of any other provision of
this Purchase Agreement in such jurisdiction, but this Purchase Agreement shall
be reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

 12 

 



 

14.           Entire Agreement. This Purchase Agreement embodies the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way.

 

15.           Successors and Assigns. This Purchase Agreement shall bind and
inure to the benefit of the successors and assigns of the Parties hereto.

 

16.           Counterparts. This Purchase Agreement may be executed in two or
more counterparts including by facsimile or electronic transmission, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

17.           Remedies. The parties hereto shall be entitled to enforce their
rights under this Purchase Agreement specifically, to recover damages by reason
of any breach of any provision of this Purchase Agreement and to exercise all
other rights existing in their favor. The parties hereto agree and acknowledge
that money damages would not be an adequate remedy for any breach of the
provisions of this Purchase Agreement and that Foothills and Purchaser may in
its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive relief (without posting
a bond or other security) in order to enforce or prevent any violation of the
provisions of this Purchase Agreement.

 

18.         Notices. Any notice provided for in this Purchase Agreement shall be
in writing and shall be either personally delivered, or mailed certified or
registered mail (postage prepaid and return receipt requested) or sent by
reputable overnight courier service (charges prepaid) to Foothills at the
address set forth below and to any other recipient at such address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party. Notices shall be deemed to have been given
hereunder when delivered personally, three days after deposit in the U.S. mail
and one day after deposit with a reputable overnight courier service.

 

If to Foothills, at:

 

11111 Santa Monica Boulevard, Suite 1840

Los Angeles, California 90025

Contact: B. P. Allaire

Email: bpallaire@foothillspetro.com

Phone no: 888-328-9888

Fax no: 818-835-9707

 

If to Purchaser, at:

 

Alternus Capital Holdings Limited

Flat B, 28/F, Block 9, Larvotto,

8 Praya Road,

 

 13 

 



 

Unit 1403-04, 14F Kowloon Centre,

33 Ashley Road,

Tsim Sha Tsui, Hong Kong

Attention: Joe Lam, Director

Contact: Gloria Liu,

Email: gloria.liu@alternus-capital.com,

Phone no.: +852 3758 2138

Fax no: +852 3914 7215

 

19.           Governing Law. The corporate law of the State of California shall
govern all issues and questions concerning the relative rights of the parties
hereto. All other issues and questions concerning the construction, validity,
interpretation and enforceability of this Purchase Agreement and the exhibits
and schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of California, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California. In furtherance of the
foregoing, the internal law of the State of California shall control the
interpretation and construction of this Purchase Agreement (and all schedules
and exhibits hereto), even though under that jurisdiction’s choice of law or
conflict of law analysis, the substantive law of such other jurisdiction would
ordinarily apply.

 

20.           Business Days. If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or legal holiday
in the state in which Foothills’ chief-executive office is located, the time
period shall automatically be extended to the business day immediately following
such Saturday, Sunday or legal holiday.

 

21.           Descriptive Headings. The descriptive headings of this Purchase
Agreement are inserted for convenience only and do not constitute a part of this
Purchase Agreement.

 

(remainder of page intentionally left blank - signature page follows)

 

 14 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement on the day and year first above written.

 

  “COMPANY”       Foothills Petroleum, Inc.,   a Nevada corporation         By:
/s/ B. P. Allaire   Name: B. P. Allaire   Title: Director         “PURCHASER”  
    Alternus Capital Holdings Limited   a British Virgin Islands corporation    
    By: /s/ Joe Lam   Name: Joe Lam   Title: Director

 

 15 

 

 

Exhibit A

 

FORM OF CONVERTIBLE PROMISSORY NOTE

 

 16 

 

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS DOCUMENT NOR
THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL
(WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND REASONABLY APPROVED BY THE
COMPANY), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

CONVERTIBLE PROMISSORY NOTE

 

April 5, 2016 Principal Amount: $400,000

 

FOR VALUE RECEIVED, Foothills Petroleum, Inc., a Nevada corporation (the
“Company”), hereby promises to pay to the order of Alternus Capital Holdings
Limited, a corporation organized under the laws of the British Virgin Islands,
or its successors or assigns (the “Holder”), the principal amount of Four
Hundred Thousand and 00/100 United States Dollars (US$400,000.00) on or prior to
12 months from later of, the date of this Note has been executed or the next
business day after the Company received the funds hereunder, or such earlier or
later date as is set forth in the Purchase Agreement defined below (the
“Maturity Date”), and to pay interest on the unpaid principal balance hereof at
the eight percent (8%) per annum (the “Applicable Rate”) calculated at and
commencing as of the date the proceeds hereunder are funded to the Company (the
“Funding Date”), in accordance with the terms hereof. (Any term not defined
herein shall have the meaning set forth in that certain Securities Purchase
Agreement dated March __, 2016 as executed by the Company and Holder and
referred to elsewhere herein as the “Purchase Agreement”.)

 

1.Payments of Principal and Interest.

 

(a)          Payment of Principal. The principal amount of this Note shall be
paid to the Holder on or prior to the Maturity Date.

 

(b)          Payment of Interest. Interest on the unpaid principal balance of
this Note shall accrue at the Applicable Rate commencing on the Funding Date.
Interest shall be computed on the basis of a 365-day year and paid for the
actual number of days elapsed. Accrued and unpaid interest under this Note shall
be paid in full on the Maturity Date. Any accrued but unpaid interest shall be
converted as set forth herein.

 

 17 

 

  

(c)          Payment of Default Interest. Any amount of principal or interest on
this Note which is not paid when due shall bear interest from the date due until
such past due amount is paid at a rate of interest equal to the Applicable Rate
plus four percent (4%) per annum (the “Default Rate”).

 

(d)          General Payment Provisions. All payments of principal and interest
on this Note shall be made in lawful money of the United States of America by
certified bank check or wire transfer to such account as the Holder may
designate by written notice to the Company in accordance with the provisions of
this Note. Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a Business Day, the same shall instead be due on the
next succeeding Business Day. For purposes of this Note, “Business Day” shall
mean any day other than a Saturday, Sunday or a day on which commercial banks in
the State of California are authorized or required by law or executive order to
remain closed.

 

2.Conversion of Note.

 

(a)          Mandatory Conversion. The unpaid principal and accrued and unpaid
interest on the Note shall automatically convert into shares of common stock of
Pubco upon completion of the Pubco Merger. The conversion price per share of
Pubco Common Stock shall be $0.665 or such other amount that on conversion upon
the Pubco Merger will yield approximately 3.43% of the then outstanding Pubco
Common Stock to the Holder. The number of shares into which the Note is
convertible is referred to herein as the “Conversion Shares”. The Company shall
notify the Holder in writing of the completion of the Merger and within ten (10)
Business Days after completion of the Merger (the “Closing”), the Company shall
instruct Pubco’s transfer agent to issue and surrender to a nationally
recognized overnight courier for delivery to the address specified by Holder, a
certificate, registered in the name of the Holder, for the number of Conversion
Shares to which the Holder shall be entitled.

 

(1)         Record Holder. The person or persons entitled to receive the shares
of Pubco Common Stock issuable upon a conversion of this Note shall be treated
for all purposes as the record holder(s) of such shares of Pubco Common Stock as
of the Conversion Date.

 

(2)         Transfer Taxes. The issuance of certificates for shares of the Pubco
Common Stock on conversion of this Note shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes, or any other issuance
or transfer fees of any nature or kind that may be payable in respect of the
issue or delivery of such certificates, any such taxes or fees, if payable, to
be paid by the Company.

 

(3)         No Fractional Shares. No fractional Pubco Common Stock or scrip
certificates in respect thereof shall be issued upon conversion of any this
Note. Instead of any fractional Pubco Common Stock which would otherwise be
issuable upon conversion of any convertible note, the Company shall pay a cash
adjustment in respect of such fraction (calculated to the nearest 1/100 of a
share) in an amount in Dollars equal to the same fraction of the current market
price per share of Common Stock (as calculated by the Company, whose
determination shall be conclusive and described in a Company’s resolution) at
the close of business on the day of conversion, or alternatively, at the
Borrower’s option, the Borrower shall round up the conversion transaction to the
next higher whole share.

 

 18 

 

 

3.           Voting Rights. The Holder shall have no voting rights under this
Note, except as required by applicable law, and as expressly provided in this
Note.

 

4.Defaults and Remedies.

 

(a)           Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” hereunder: (i) the Company shall fail to
pay any installment of interest, principal or other sums due under this Note
within ten (10) business days of when any such payment shall be due and payable;
(ii) the Company makes an assignment for the benefit of creditors; (iii) any
order or decree is rendered by a court which appoints or requires the
appointment of a receiver, liquidator or trustee for the Company, and the order
or decree is not vacated within sixty (60) days from the date of entry thereof;
(iv) any order or decree is rendered by a court adjudicating the Company
insolvent, and the order or decree is not vacated within sixty (60) days from
the date of entry thereof; (v) the Company files a petition in bankruptcy under
the provisions of any bankruptcy law or any insolvency act; (vi) the Company
admits, in writing, its inability to pay its debts as they become due (provided,
however, that receipt by the Company of an audit letter from its accountants
questioning the viability of the Company as a going concern shall not, in and of
itself, be construed as an admission by the Company of its inability to pay its
debts as they become due); (vii) a proceeding or petition in bankruptcy is filed
against the Company and such proceeding or petition is not dismissed within
ninety (90) days from the date it is filed; (viii) the Company files a petition
or answer seeking reorganization or arrangement under the bankruptcy laws or any
law or statute of the United States or any other foreign country or state; or
(ix) the Company shall fail to perform, comply with or abide by any of the
stipulations, agreements, conditions and/or covenants contained in this Note on
the part of the Company to be performed complied with or abided by, and such
failure is not cured within thirty (30) days after written notice of such
failure is delivered by Holder to the Company.

 

(b)          Remedies. Upon the occurrence of one or more Events of Default, the
Holder, at its option and without further notice, demand or presentment for
payment to the Company or others, may declare the then outstanding principal
balance of this Note, together with all other sums due under the Note,
immediately due and payable, together with all accrued and unpaid interest
thereon and thereafter all such sums shall bear interest at the Default Rate,
together with all reasonable attorneys’ fees, paralegals’ fees and costs and
expenses incurred by the Holder in collecting or enforcing payment thereof
(whether such reasonable fees, costs or expenses are incurred in negotiations,
all trial and appellate levels, administrative proceedings, bankruptcy
proceedings or otherwise), and all other sums due by the Company hereunder, all
without any relief whatsoever from any valuation or appraisement laws and
payment thereof may be enforced and recovered in whole or in part at any time by
one or more of the remedies provided to the Holder at law, in equity, or under
this Note.

 

 19 

 

 

5.          Lost or Stolen Note. Upon notice to the Company of the loss, theft,
destruction or mutilation of this Note, and, in the case of loss, theft or
destruction, of an indemnification undertaking by the Holder to the Company in a
form reasonably acceptable to the Company and customary for similar
circumstances in commercial lender/borrower circumstances, and, in the case of
mutilation, upon surrender and cancellation of the Note, the Company shall
execute and deliver a new Note of like tenor and date and in substantially the
same form as this Note; provided, however, the Company shall not be obligated to
re-issue a Note if the Holder contemporaneously requests the Company to convert
such remaining principal amount and interest into Common Stock.

 

6.          Cancellation. After all principal, accrued interest and all other
sums at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be re-issued.

 

7.          Governing Law. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the laws of
the State of California, without giving effect to provisions thereof regarding
conflict of laws. Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of the state and federal courts sitting in the State
of California for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper, provided, however, nothing contained herein shall limit the Holder’s
ability to bring suit or enforce this Note in any other jurisdiction. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by sending by
certified mail or overnight courier a copy thereof to such party at the address
indicated in the preamble hereto and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.

 

8.          Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies of the Holder as provided herein shall be
cumulative and concurrent and may be pursued singly, successively or together,
at the sole discretion of the Holder, and may be exercised as often as occasion
therefor shall occur; and the failure to exercise any such right or remedy shall
in no event be construed as a waiver or release thereof.

 

9.          Specific Shall Not Limit General; Construction. No specific
provision contained in this Note shall limit or modify any more general
provision contained herein. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof.

 

10.         Failure or Indulgence Not Waiver. Holder shall not be deemed, by any
act of omission or commission, to have waived any of its rights or remedies
hereunder, unless such waiver is in writing and signed by Holder, and then only
to the extent specifically set forth in the writing. A waiver on one event shall
not be construed as continuing or as a bar to or waiver of any right or remedy
to a subsequent event.

 

 20 

 

 

11.         Notice. Notice shall be given to each party at the address indicated
in the Securities Purchase Agreement or at such other address as provided to the
other party in writing.

 

12.         Usury Savings Clause. Notwithstanding any provision in this Note,
the total liability for payments of interest and payments in the nature of
interest, including, without limitation, all charges, fees, exactions, or other
sums which may at any time be deemed to be interest, shall not exceed the limit
imposed by the usury laws of the jurisdiction governing this Note or any other
applicable law. In the event the total liability of payments of interest and
payments in the nature of interest, including, without limitation, all charges,
fees, exactions or other sums which may at any time be deemed to be interest,
shall, for any reason whatsoever, result in an effective rate of interest, which
for any month or other interest payment period exceeds the limit imposed by the
usury laws of the jurisdiction governing this Note, all sums in excess of those
lawfully collectible as interest for the period in question shall, without
further agreement or notice by, between, or to any party hereto, be applied to
the reduction of the outstanding principal balance of this Note immediately upon
receipt of such sums by the Holder hereof, with the same force and effect as
though the Company had specifically designated such excess sums to be so applied
to the reduction of such outstanding principal balance and the Holder hereof had
agreed to accept such sums as a penalty-free payment of principal; provided,
however, that the Holder of this Note may, at any time and from time to time,
elect, by notice in writing to the Company, to waive, reduce, or limit the
collection of any sums in excess of those lawfully collectible as interest
rather than accept such sums as a prepayment of the outstanding principal
balance. It is not the intention of the parties that the Company does not intend
or expect to pay nor does the Holder intend or expect to charge or collect any
interest under this Note greater than the highest non-usurious rate of interest
that may be charged under applicable law.

 

13.         Binding Effect. This Note shall be binding upon the Company and the
successors and assigns of the Company and shall inure to the benefit of Holder
and the successors and assigns of Holder.

 

14.         Severability. In the event any one or more of the provisions of this
Note shall for any reason be held to be invalid, illegal, or unenforceable, in
whole or in part, in any respect, or in the event that any one or more of the
provisions of this Note operates or would prospectively operate to invalidate
this Note, then and in any of those events, only such provision or provisions
shall be deemed null and void and shall not affect any other provision of this
Note. The remaining provisions of this Note shall remain operative and in full
force and effect and shall in no way be affected, prejudiced, or disturbed
thereby.

 

15.         Participations. Holder may from time to time sell or assign, in
whole or in part, or grant participations in this Note and/or the obligations
evidenced hereby, subject, however, to first obtaining the Company’s written
consent. The holder of any such sale, assignment or participation, if the
applicable agreement between Holder and such holder so provides, shall be: (a)
entitled to all of the rights, obligations and benefits of Holder (to the extent
of such holder’s interest or participation); and (b) deemed to hold and may
exercise the rights of setoff or banker’s lien with respect to any and all
obligations of such holder to the Company (to the extent of such holder’s
interest or participation), in each case as fully as though the Company was
directly indebted to such holder.

 

 21 

 

 

16.         Amendments. The provisions of this Note may be changed only by a
written agreement executed by the Company and Holder.

 

[Signature pages follows]

 

 22 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed on and as of
the date set forth above.

 



  FOOTHILLS PETROLEUM, INC., a   Nevada corporation         By:   Name:   Title:

 

 23 

 



 



Exhibit B

 

PRINCIPAL ASSETS

 

FOOTHILLS EXPLORATION, LLC – WY

 



 



State   Type   Property Name   Gross Acres   Net Acres   Legal Text            
          WY   Fed   USA WYW 175948   1,760.00   1,760.00   Township 27
North-Range 93 West, 6th PM                     Section 7: E/2W/2              
      Section 10: W/2, SE/4                     Section 11: S/2N/2, S/2        
            Section 12: All                     containing 1,760.00 acres more
or less                     Fremont County, Wyoming                       WY  
Fed   USA WYW 175952   2,510.98   2,510.98   Township 27 North-Range 94 West,
6th PM                     Section 1: Lots 1, 2, 3, 4, S/2N/2, S/2              
      Section 2: Lots 1, 2, 3, 4, SW/4NE/4, S/2NW/4, S/2                    
Section 11: All                     Section 12: All                    
containing 2,510.98 acres more or less                     Fremont County,
Wyoming                       WY   Fed   USA WYW 175953   2,392.14   2,392.14  
Township 27 North-Range 94 West, 6th PM                     Section 3: Lots 1,
2, 3, 4, S/2N/2, S/2                     Section 4: Lots 1, 3, 4, SW/4NE/4, S/2
                    Section 9: All                     Section 10: All          
          containing 2,392.14 acres more or less                     Fremont
County, Wyoming                       WY   Fed   USA WYW 175954   2,488.95  
2,488.95   Township 27 North-Range 94 West, 6th PM                     Section
5: Lots 1, 3, 4, SW/4NE/4, S/2NW/4, S/2                     Section 6: Lots 1,
2, 3, 4, 5, 6, 7, S/2NE/4, SE/4NW/4,                     E/2SW/4, SE/4          
          Section 7: Lots 1, 2, 3, 4, E/2, E/2W/2                     Section 8:
All                     containing 2,488.95 acres more or less                  
  Fremont County, Wyoming                       WY   Fed   USA WYW 175955  
880.00   880.00   Township 27 North-Range 94 West, 6th PM                    
Section 13: NW/4, SE/4                     Section 24:   S/2NE/4, W/2, SE/4    
                containing 880.00 acres more or less                     Fremont
County, Wyoming                       WY   Fed   USA WYW 175956   2,320.00  
2,320.00   Township 27 North-Range 94 West, 6th PM                     Section
14: W/2, SE/4                     Section 15: All                     Section
21: S/2S/2                     Section 22: All                     Section 23:  
S/2NE/4, NW/4, SE/4                     containing 2,320.00 acres more or less  
                  Fremont County, Wyoming                       WY   Fed   USA
WYW 175957   1,924.89   1,924.89   Township 27 North-Range 94 West, 6th PM      
              Section 17: All                     Section 18:   Lots 1, 2, NE/4,
E/2NW/4                     Section 19:   Lots 1, 2, 3, 4, E/2W/2, SE/4        
            Section 20: NE/4, S/2                     containing 1,924.89 acres
more or less                     Fremont County, Wyoming

 

 24 

 

 

State   Type   Property Name   Gross Acres   Net Acres   Legal Text            
          WY   Fed   USA WYW 175959   2,004.00   2,004.00   Township 28
North-Range 95 West, 6th PMSection  4:                     Lots 1, 2, 3, 4,
S/2N/2, S/2Section  5:  Lots 1, 2, 3, 4,                     S/2N/2,
S/2Section  6:  Lots 1, 2, 3, 4, 5, 6, 7, S/2NE/4,                     SE/4NW/4,
E/2SW/4, SE/4containing 2,004.00 acres more                     or lessFremont
County, Wyoming                       WY   Fed   USA WYW 175960   2,537.28  
2,537.28   Township 28 North-Range 95 West, 6th PM                     Section
7: Lots 1, 2, 3, 4, E/2, E/2W/2                     Section 8: All              
      Section 9: All                     Section 17: All                    
containing 2,537.28 acres more or less                     Fremont County,
Wyoming                       WY   Fed   USA WYW 175961   2,114.58   2,114.58  
Township 28 North-Range 95 West, 6th PM                     Section 18: Lots 1,
2, 3, 4, E/2, E/2W/2                     Section 19:   Lots 1, 3, 4, NE/4,
NE/4NW/4, E/2SW/4                     Section 20: E/2, NW/4                    
Section 21: All                     containing 2,114.58 acres more or less      
              Fremont County, Wyoming                       WY   Fed   USA WYW
175962   2,480.00   2,480.00   Township 28 North-Range 95 West, 6th PM          
          Section 22: All                     Section 23: All                  
  Section 24: All                     Section 25:   N/2, S/2SW/4, SE/4          
          containing 2,480.00 acres more or less                     Fremont
County, Wyoming                       WY   Fed   USA WYW 175963   2,093.92  
2,093.92   Township 28 North-Range 95 West, 6th PM                     Section
26: N/2, S/2SE/4                     Section 27: N/2                     Section
28:   N/2NE/4, SE/4NE/4, SW/4                     Section 29: W/2, SE/4        
            Section 30:   Lots 1, 2, 3, 4, E/2, E/2W/2                    
containing 2,093.92 acres more or less                     Fremont County,
Wyoming                       WY   Fed   USA WYW 175964   2,502.73   2,502.73  
Township 28 North-Range 95 West, 6th PM                     Section 31:  Lots 1,
2, 4, E/2, E/2W/2                     Section 32: All                    
Section 33: All                     Section 34: All                    
containing 2,502.73 acres more or less                     Fremont County,
Wyoming                       WY   Fed   USA WYW 175965   640.00   640.00  
Township 28 North-Range 95 West, 6th PM                     Section 35: All    
                containing 640.00 acres more or less                     Fremont
County, Wyoming                       WY   Fed   USA WYW 175966   1,922.60  
1,922.60   Township 29 North-Range 95 West, 6th PM                     Section
19: Lots 1, 2, 3, 4, E/2, E/2W/2                     Section 30:  Lots 1, 2, 3,
4, E/2, E/2W/2                     Section 31:  Lots 1, 2, 3, 4, E/2, E/2W/2    
                containing 1,922.60 acres more or less                    
Fremont County, Wyoming                       WY   Fed   USA WYW 175967  
1,920.00   1,920.00   Township 29 North-Range 95 West, 6th PMSection 20:        
            AllSection 29:  AllSection 32:  Allcontaining 1,920.00              
      acres more or lessFremont County, Wyoming

 

 25 

 

  

State   Type   Property Name   Gross Acres   Net Acres   Legal Text            
          WY   Fed   USA WYW 175968   1,240.00   1,240.00   Township 29
North-Range 95 West, 6th PM                     Section 21:   NE/4NE/4, S/2NE/4,
W/2, SE/4                     Section 22: All                     containing
1,240.00 acres more or less                     Fremont County, Wyoming        
              WY   Fed   USA WYW 175969   2,480.00   2,480.00   Township 29
North-Range 95 West, 6th PM                     Section 27: All                
    Section 28: All                     Section 33: All                    
Section 34:   N/2, N/2SW/4, SE/4                     containing 2,480.00 acres
more or less                     Fremont County, Wyoming                      
WY   STATE   ST WY 12-00536   320.00   320.00   Township 28 North, Range 95
West, 6th P.M.                     Section 19: SE/4                     Section
20 SW/4                     containing 320 acres, more or less                  
  Fremont County, WY                       WY   STATE   ST WY 12-00537   480.00
  480.00   Township 28 North, Range 95 West, 6th P.M.                    
Section 26: SW/4                     Section 27: S/2                    
containing 480 acres, more or less                     Fremont County, WY      
                WY   STATE   ST WY 12-00538   320.00   320.00   Township 28
North, Range 95 West, 6th P.M.                     Section 28: W/4, SE/4        
            containing 320 acres, more or less                     Fremont
County, WY                       WY   STATE   ST WY 12-00539   160.00   160.00  
Township 28 North, Range 95 West, 6th P.M.                     Section 29: E/4  
                  containing 160 acres, more or less                     Fremont
County, WY                       WY   STATE   ST WY 12-00540   640.00   640.00  
Township 28 North, Range 95 West, 6th P.M.                     Section 36: All  
                  containing 640 acres, more or less                     Fremont
County, WY                               Federal:   36,212.07   36,212.07      
                                State WY:   1,920.00   1,920.00                
                      Total:   38,132.07   38,132.07      

 

 26 

 

  

TIGER ENERGY PARTNERS INTERNATIONAL, LLC

 



·All rights and interests pertaining to the Confidential, Privileged and
Proprietary 383 DM 15 Section 5.6 Exemption 4, 25 CFR Part 225, Exploration and
Development Agreement (“EDA”) among the Ute Indian Tribe, Tiger Energy Partners
International, LLC, and the Ute Distribution Corporation, dated October 1, 2015;
this EDA is the subject of an administrative approval request made to the Bureau
of Indian Affairs (“BIA”) that is expected to be received in the first half of
2016, and when approved, as to which no assurance can be given, additional funds
will required to complete the transactions therein described.

  

·All rights and interests pertaining to the Global Settlement Agreement (“GSA”)
for the Uintah and Ouray Reservation between Mountain Oil & Gas, Inc. and the
MOG Entities (Craig Phillips) and the Ute Indian Tribe of the Uintah and Ouray
Reservation, dated December 22, 2014; this GSA is the subject of an
administrative approval request made to the BIA that is expected to be received
in the first half of 2016, and when approved, as to which no assurance can be
given, additional funds will required to complete the transactions therein
described.

  

·All rights and interests acquired in the Purchase and Sale Agreements between
TEPI and Mountain Oil & Gas, Inc. dated April 16, 2012 and December 18, 2012;

 

·$479,442.33 cash held in the IOLTA Trust Fund Account with Hall Estill law
firm;

 

·$240,000 cash held in escrow by law firm Parsons, Behle & Latimer for State of
Utah Department of Natural Resources Division of Oil, Gas and Mining (DOGM);

 

·All cash balances in all company bank accounts, all equipment, accounts
receivable, and any and all deposits and/or bonds.

 27 

 

  

ASSETS OWNED BY TIGER ENERGY OPERATING, LLC

 



The following assets are owned by Tiger Energy Operating, LLC (“TEO”):

 

OIL & GAS LEASES:

 

County   Acreage   Section   twp   rge   Comments   WI   NRI Uintah   40 Acres  
16   9S   20E   SW ¼ NW ¼   100%   80% Uintah   120 Acres   16   9S   20E   E ½
NE ¼,   100%   80%                     SW ¼ NE ¼         Uintah   40 Acres   8  
9S   20E   SE ¼ SE ¼   100%   80% Uintah   80 Acres   17   9S   20E   N ½ NW ¼  
100%   80%

 

WELL DESCRIPTIONS:

 

Name   API   Section   twp   rge   Federal Lease #   WI   NRI Duck Creek 7-16 GR
  43-047-3051   16   9S   20E   38397   100%   80% Duck Creek 17-16 GR  
43-047-30654   16   9S   20E   38399   100%   80% Duck Creek 8-16 GR  
43-047-30628   16   9S   20E   38397   100%   80% Duck Creek 32-17GR  
43-047-30810   17   9S   20E   38400   100%   80% Duck Creek 50-17GR  
43-047-30996   17   9S   20E   38400   100%   80% Duck Creek 51-8 GR  
43-047-31038   8   9S   20E   38397   100%   80%

 

UNITIZED WELL DESCRIPTION:

 

Name   API   Section   TWP   RGE   Federal Lease #                       Duck
Creek 16-16       16   9S   20E    

 

OIL AND GAS BONDS:

 

·United States Department of the Interior Bureau of Land Management Statewide
Personal Oil and Gas Bond #UTB000525 in the amount of $25,000.00;

 

·United States Department of the Interior Bureau of Indian Affairs unnumbered
Nationwide Oil and Gas Lease Bond in the amount of $150,000.00;

 

·State of Utah Department of Natural Resources Division of Oil, Gas and Mining
Surety Bond # RLB0015170 in the amount of $120,000.00

 

OTHER ASSETS:

 

All cash balances in all company bank accounts, all equipment, accounts
receivable, and any and all deposits and/or bonds.

 

 28 

 

  

ASSETS OWNED BY TIGER ENERGY MINERAL LEASING, LLC

 



This is a summary of oil and gas interests owned by Tiger Energy Mineral
Leasing, LLC (“TEML”):

 

Oil & Gas Well Interest Owned:

 

·Blacktail Ridge Project – Bill Barrett Corporation



#5-9D-46 BTR Well, Section 9, T-4S, R-6W, Duchesne County, Utah

 

·Blacktail Ridge Project – Bill Barrett Corporation



#7-8-46 BTR Well, Section 8, T-4S, R-6W, Duchesne County, Utah

 

·Blacktail Ridge Project – Bill Barrett Corporation



#11-8D-46 BTR Well, Section 8, T-4S, R-6W, Duchesne County, Utah

 

Oil & Gas Lease Interest Owned:

 

Ladysmith Prospect:

 

·WYW-172309 – 40% Working Interest in lands covering 1,000 acres described as:

29N-96W

Section 19: SENE, SE;
Section 20: S2N2, S2; 

Section 21: SWNW, W2SW, SESW;
Section 30: NE, 

Fremont County, Wyoming

 

·WYW-173238 – 40% Working Interest in lands covering 2,060.80 acres described
as:



29N-96W
Section 19: E2SW;
Section 21: SENE, SE;
Section 28: All

Section 29: All 

Section 30: Lots 1-4, NENW, E2SW, SE
Fremont County, Wyoming

 

All Rights and interests pertaining to the Rio Capital Acquisition dated
September 25, 2014:

 

Oil and gas leases in the Altamont-Bluebell field located in Duchesne and Uintah
Counties, Utah

 

 29 

 

  

Exhibit C

 

USE OF PROCEEDS FROM ENTIRE PRELIMINARY FINANCING

 

·$600,000 to Aegis International LLP for procurement, acquisition and merger
with Pubco – proceeds from Initial Tranche.





·$1.5 million to subsidiary of New Times Energy (NTE) to acquire all balance of
interest in Tiger Energy Partners International LLC and all its interests and
rights in Utah and Wyoming properties from NTE and its subsidiary.



·$400,000 to Foothills Petroleum, Inc. for the SEC audit, financial audit,
investor relations, oil reserve report, general operating and administrative
expenses.



·$900,000 to Foothills Petroleum, Inc. for general working capital.

·$100,000 paid to a designee of Foothills Exploration, LLC.

 

 30 

 



 

Exhibit D

 

FORM OF ESCROW AGREEMENT

 

 31 

 

  

Exhibit E

 

FORM OF LOCK UP/LEAK OUT AGREEMENT

 



 32 

 

 

LOCK-UP/LEAK-OUT AGREEMENT

 

This Lock-Up/Leak-Out Agreement (this “Agreement”) is made and entered into as
of the execution of the SPA (as defined below) and becomes effective on the
later of (i) the day of the conversion of the Convertible Note into the Shares
(as defined below) or (ii) completion of the Pubco Merger (the “Effective
Date”), by and between Foothills Petroleum, Inc., a Nevada corporation (the
“Company”) and the person whose name appears below (the “Shareholder”) (for all
purposes hereof, “Shareholder” includes any affiliate, controlling person of
Shareholder, agent, representative or other person with whom Shareholder is
acting in concert with), with respect to the following matters:

 

WHEREAS, Shareholder and the Company have previously entered into that certain
Securities Purchase Agreement (“SPA”) attached hereto as an Exhibit A pursuant
to which the Shareholder purchased the Convertible Promissory Note of the
Company (the “Convertible Note”) attached hereto as Exhibit B; and

 

WHEREAS, pursuant to the Convertible Note and the SPA, upon closing of the Pubco
Merger (as defined in the SPA) the unpaid balance and any accrued and unpaid
interest under the Convertible Note shall automatically convert into shares of
common stock of Pubco (as defined in the SPA) at the conversion price set forth
in the SPA; and

 

WHEREAS, the shares of Pubco will be listed for trading on an exchange such as
otcmarkets.com; and

 

WHEREAS, it is in the interest of all parties that Pubco be able to develop an
orderly market for its common stock; and

 

WHEREAS, it is a condition of the SPA that Shareholder execute this Agreement
concurrently upon execution of the SPA; and

 

WHEREAS, in order to facilitate the Company’s intended corporate endeavors, to
assist the Company in connection with certain contemplated financings, and other
actions by the Company following Pubco Merger and to help in fostering and
maintaining an orderly public trading market for the post-Pubco securities
thereafter, the Shareholder has agreed to enter into this Agreement concerning
the possible sale (a “Sale” and the conduct of a Sale, being to “Sell”) of the
shares (the “Shares”) of the Company (or of Pubco, in the event Pubco is a
surviving entity at the closing of the Pubco Merger) common stock (the “Common
Stock”) held by the Shareholder as of the date hereof, all on the terms set
forth below.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 



 33 

 

 

1.            Limitations on Sale. This Agreement shall extend for a period of
540 days following the Effective Date [dated as of the later of conversion of
the Convertible Note or the Pubco Merger closing] no sale period and the
following 270 days shall be the leak out period as set forth in this Section
1(a) and 1(b) below (collectively these 540 days are referred to herein as the
“Lock Up/Leak Out Period”). The undersigned agrees that for the duration of the
Lock Up/Leak Out Period it will not, directly or indirectly, (i) offer, sell,
offer to sell, contract to sell, hedge, pledge, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or sell (or announce any offer, sale, offer of sale,
contract of sale, hedge, pledge, sale of any option or contract to purchase,
purchase of any option or contract of sale, grant of any option, right or
warrant to purchase or other sale or disposition), or otherwise transfer or
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future), any securities of the Company or Pubco (each, a “Company Security”),
beneficially owned, within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), by the Shareholder on the
date hereof or (ii) enter into any swap or other agreement or any transaction
that transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of any Company Security, whether any such swap or
transaction described in clause (i) or (ii) above is to be settled by delivery
of any Company Security (each of the foregoing, a “Prohibited Sale”). The
Shareholder agrees to sell Common Stock solely on the following terms and
subject to the following conditions:

 

(a)          During the period commencing on the Effective Date and continuing
for 270 days thereof, the Shareholder shall not Sell any of the Shares (the “No
Sale Period”); and

 

(b)          For a period commencing on the next business day after the end of
the No Sale Period and continuing for next six consecutive 30 day periods (each
a “Leak Out Period” and collectively, the “Leak Out Periods”), Shareholder shall
not without written consent of the Company following authorization by the board
of directors of the Company, sell any of the Shares of the Company, except in an
amount not to exceed 5% of the Shares, beneficially owned by a Shareholder or
its affiliates, per Leak Out Period. Any amount of Shares remaining unsold
during any and all prior Leak Out Periods may not be cumulated and added to the
amounts permitted to be sold during any other Leak Out Periods; and

 

(c)          In the event of the declaration of a stock dividend, a spin-off, a
stock split, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Company’s outstanding securities without receipt of
consideration, any new, substituted or additional securities that are by reason
of such transaction distributed with respect to any Shares subject to the
lock-up and leak out, or into which such Shares thereby becomes convertible,
shall immediately and automatically be subject to the lock-up and leak out terms
herein described. To enforce the lock-up and leak out, the Company may impose
stop-transfer instructions with respect to the Shares until the end of the Lock
Up/Leak Out Period.

 

(d)          This Agreement shall expire and have no longer any effect on the
last day of the Lock Up/Leak Out Period.

 



 34 

 

  

2.          Miscellaneous Transfers. Notwithstanding the foregoing, the
undersigned (and any transferee of the undersigned) may transfer any shares of a
Company Security: (i) as a bona fide gift or gifts, provided that prior to such
transfer the donee or dance thereof agree in writing to be bound by the
restrictions set forth herein, (ii) to any trust, partnership, corporation or
other entity formed for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that prior to such transfer a duly
authorized officer, representative or trustee of such transferee agrees in
writing to be bound by the restrictions set forth herein, and provided further
that any such transfer shall not involve a disposition for value, (iii) to
non-profit organizations qualified as charitable organizations under Section
501(c)(3) of the Internal Revenue Code of 1986, as amended, or (iv) if such
transfer occurs by operation of law, such as rules of descent and distribution,
statutes governing the effects of a merger or a qualified domestic order,
provided that prior to such transfer the transferee executes an agreement
stating that the transferee is receiving and holding any Company Security
subject to the provisions of this agreement. For purposes hereof, “immediate
family” shall mean any relationship by blood, marriage or adoption, not more
remote than first cousin. In addition, the foregoing shall not prohibit
privately negotiated transactions in whole or in part, to one or more
individuals or institutions who meet the conditions and status of being an
“accredited investor” under federal securities laws, provided (a) the
transferees agree, in writing, to be bound to the lock-up/leak-out restrictions
of this Letter Agreement for the balance of the Lockup Period and (b) the
private transaction (1) does not result in the transfer of the Company
Securities to more than ten (10) individuals or entities, (2) such transferees
agree in writing to be bound by the terms of this Agreement.

 

3.          Notice. The Shareholder shall provide written notice to the Company
immediately upon any transfer of the Shares covered in Section 2 above, and
provide the Company with the date of such transfer and the number of Shares
transferred.

 

4.          Legend. An appropriate legend referencing this Agreement may be
imprinted on each stock certificate representing Common Stock covered hereby,
and the transfer records of the Company’s transfer agent shall reflect such
appropriate restrictions.

 

5.          Waiver of Limitation. Notwithstanding anything to the contrary set
forth herein, the Company may, in its sole discretion and in good faith, at any
time and from time to time, waive any of the conditions or restrictions
contained herein to increase the liquidity of the Common Stock or if such waiver
would otherwise be in the best interests of the development of the trading
market for the Common Stock. Notwithstanding anything to the contrary, the
Company may make any such waiver in any manner deemed appropriate by the Company
in its sole discretion.

 

6.          Voting; Other Beneficial Rights. Except as otherwise provided in
this Agreement or any other agreements between the parties, the Shareholder
shall be entitled to its beneficial rights of ownership of the Common Stock,
including the right to vote the Common Stock for any and all purposes.

 

7.          Adjustment of Number of Shares Upon Certain Transactions. The number
of shares of Common Stock included in any monthly allotment that can be sold by
the Shareholder shall be appropriately adjusted should the Company make a
dividend or distribution, undergo a forward split or a reverse split or
otherwise reclassify its shares of Common Stock.

 

 35 

 

 

8.          Miscellaneous.

 

(a)          Entire Agreement. This Agreement (including the recitals and
exhibits hereto), the agreements, documents and instruments to be executed and
delivered pursuant hereto or referred to herein, are intended to embody the
final, complete and exclusive agreement between the parties with respect to
matters set forth herein and any related transactions; are intended to supersede
all prior agreements, understandings and representations written or oral, with
respect thereto; and may not be contradicted by evidence of any such prior or
contemporaneous agreement, understanding or representation, whether written or
oral.

 

(b)          Governing Law and Venue. This Agreement and the rights and
obligations of the parties hereunder shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
choice of law provisions thereof. Venue for any matter arising out of relating
to this agreement shall be in the appropriate state or federal court within the
state of California. Each party hereby agrees that service of all process in any
such proceeding in any such court may be made by registered or certified mail,
return receipt requested, to any other party at its address set forth in Section
8(c) hereof, such service being hereby acknowledged by each party to be
sufficient for personal jurisdiction in any action against each party in any
such court and to be otherwise effective and binding service in every respect.

 

(c)          Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and shall be delivered personally, by
courier or other express private mail service, telecopied, or sent by certified,
registered or express mail, postage prepaid, and shall be deemed given when
delivered personally or express private mail service, telecopied, or if mailed,
when actually received as shown on the return receipt or other evidence of
receipt. Notices shall be addressed to the parties as follows:

 

if to Company, to:

 

Foothills Petroleum, Inc.

11111 Santa Monica Boulevard, Suite 1840

Los Angeles, California 90025

Phone: 888-328-9888

Fax: 818-835-9707

Email:bpallaire@foothillspetro.com

Attention: Chief Executive Officer

 

if to the Shareholder, then to the address set forth next to Shareholder’s name
below.

 

(d)          Binding Effect. This Agreement and the rights, covenants,
conditions and obligations of the respective parties hereto and any instrument
or agreement executed pursuant hereto shall be binding upon the parties and
their respective successors, assigns and legal representatives. Neither this
Agreement, nor any rights or obligations of any party hereunder, may be assigned
by a party without the prior written consent of the other party hereto.

 

(e)          Counterparts; Facsimile Signature. This Agreement may be executed
simultaneously in any number of counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
This Agreement may be executed by facsimile or scanned signature and any such
facsimile or scanned signature shall be deemed to be an original signature for
all purposes hereof.

 

 36 

 

 

(f)          Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

(g)          Gender; Tense, Etc. Where the context or construction requires, all
words applied in the plural shall be deemed to have been used in the singular,
and vice versa; the masculine shall include the feminine and neuter, and vice
versa; and the present tense shall include the past and future tense, and vice
versa.

 

(h)          Severability. In the event that any provision or any part of any
provision of this Agreement shall be void or unenforceable for any reason
whatsoever, then such provision or part thereof shall be stricken and of no
force and effect. However, unless such stricken provision or part thereof goes
to the essence of the consideration bargained for by a party, the remaining
provisions of this Agreement shall continue in full force and effect, and to the
extent required, shall be modified to preserve their validity.

 

(i)          Resales. The resale restrictions on the Common Stock set forth in
this Agreement shall be in addition to all other restrictions on transfer
imposed by applicable United States and state securities laws, rules and
regulations.

 

(j)          Equitable Relief. The Shareholder agrees that in the event of a
breach of any of the terms and conditions of this Agreement by such Shareholder,
that in addition to all other remedies that may be available in law or in equity
to the Company, a preliminary and permanent injunction, without bond or surety,
and an order of a court requiring such defaulting Shareholder to cease and
desist from violating the terms and conditions of this Agreement and
specifically requiring such Shareholder to perform his/her/its obligations
hereunder is fair and reasonable by reason of the inability of the parties to
this Agreement to presently determine the type, extent or amount of damages that
the Company may suffer as a result of any breach or continuation thereof.

 

(k)          Any transferee of any of the Common Stock of a Shareholder that is
covered by this Agreement in a private sale or other transfer shall be subject
to the conditions of this Agreement respecting the resale or further transfer of
any Common Stock acquired from the Shareholder, and for all such purposes, a
transferee or transferees shall be a “Shareholder” as defined herein who
together and in the aggregate will be subject to the limitations on sale herein
set forth.

 

(l)          Successors and Assigns. This Agreement shall be binding on the
successors and assigns of the parties hereto.

 

(remainder of the page intentionally left blank – signature page follows)

 

 37 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Lock-Up/Leak-Out Agreement as of the day set forth above.

 

COMPANY:       Foothills Petroleum, Inc.   By:   Name:   Title:        
SHAREHOLDER:         By: Alternus Capital Holdings Limited           Name:  
Title:               Shares    

 

 38 

 

  

Exhibit A

 

Securities Purchase Agreement

 

 39 

 

 

Exhibit B

 

Convertible Promissory Note

 

 40 

